Exhibit 10.5

 

 

Serial Number

 

WYW177903

 

September 1, 2011

 

UNITED STATES

 

DEPARTMENT OF THE INTERIOR

BUREAU OF LAND MANAGEMENT

 

MODIFIED COAL LEASE

 

PART I.

 

THIS MODIFIED COAL LEASE is entered into on FEB 01 2018, by and between the
UNITED STATES OF AMERICA, hereinafter called the Lessor, through the Bureau of
Land Management, and

 

 

Antelope Coal LLC

 

P.O. Box 3009

 

Gillette, WY 82717

 

hereinafter called Lessee.

 

This modified lease shall retain the effective date of September 1, 2011, of the
original coal lease, and is effective for a period of 20 years therefrom, and
for so long thereafter as coal is produced in commercial quantities from the
leased lands, subject to readjustment of lease terms at the end of the 20th
lease year, September 1, 2031, and each 10-year period thereafter. The next
readjustment date for the lease, as modified, will be September 1, 2031.

 

Sec. 1. This lease is issued pursuant and subject to the terms and provisions of
the:

 

x Mineral Lands Leasing Act of 1920, as amended, 41 Stat. 437, 30 U.S.C.
181-287, hereinafter referred to as the Act;

 

o Mineral Leasing Act for Acquired Lands of 1947, 61 Stat. 913, 30 U.S.C.
351-359;

 

and to the regulations and formal orders of the Secretary of the Interior which
are now or hereafter in force, when not inconsistent with the express and
specific provisions herein.

 

Sec. 2. Lessee, as the holder of Coal Lease WYW177903, issued effective
September 1, 2011, was granted the exclusive right and privilege to drill for,
mine, extract, remove or otherwise process and dispose of the coal deposits in,
upon, or under the lands described below as being in Converse County, Wyoming:

 

Sixth Principal Meridian, Wyoming

T. 40 N., R. 71 W.,

sec. 5, lot 18;

sec. 8, lots 1 thru 3, 6 thru 11, and 14 thru 16;

sec. 9, lots 2 thru 16;

sec. 10, lots 5, 6, and 11 thru 14;

sec. 14, lot 13;

sec. 15, lots 2 thru 7 and 10 thru 16.

 

(Containing 1,908.60 acres, more or less.)

 

The Lessor, in consideration of fair market value, rents and royalties to be
paid, and the conditions and covenants to be observed as herein set forth,
hereby grants and leases to Lessee the exclusive right and privilege to drill
for, mine, extract, remove, or otherwise process and dispose of the coal
deposits in, upon, or under the lands described below as being in Converse
County, Wyoming:

 

1

--------------------------------------------------------------------------------


 

Sixth Principal Meridian, Wyoming

T. 40 N., R. 71 W.,

sec. 7, lots 5, 11, 12, and 18;

sec. 8, lots 4, 5, 12, and 13;

sec. 17, lots 1 thru 12;

sec. 18, lots 5 and 12(E1/2).

 

(Containing 856.61 acres, more or less.)

 

Containing within the lease, as modified, 2,765.21 acres, more or less, together
with the right to construct such works, buildings, plants, structures, equipment
and appliances and the right to use such on-lease rights-of-way which may be
necessary and convenient in the exercise of the rights and privileges granted,
subject to the conditions herein provided.

 

Part II. TERMS AND CONDITIONS

 

Sec. 1. (a) RENTAL RATE - Lessee must pay Lessor rental annually and in advance
for each acre or fraction thereof during the continuance of the lease at the
rate of $3.00 per acre for each lease year.

 

(b) RENTAL CREDITS — Rental will not be credited against either production or
advance royalties for any year.

 

Sec. 2. (a) PRODUCTION ROYALTIES - The royalty will be 12-1/2 percent of the
value of the coal produced by strip or augur methods and 8 percent of the value
of coal produced by underground mining methods as set forth in the regulations.
Royalties are due to Lessor the final day of the month succeeding the calendar
month in which the royalty obligation accrues.

 

(b) ADVANCE ROYALTIES - Upon request by the Lessee, the authorized officer may
accept, for a total of not more than 20 years (30 U.S.C. 207 (b)), the payment
of advance royalties in lieu of continued operation, consistent with the
regulations. The advance royalty will be based on a percent of the value of a
minimum number of tons determined in the manner established by the advance
royalty regulations in effect at the time the Lessee requests approval to pay
advance royalties in lieu of continued operation.

 

Sec. 3. BONDS - Lessee must maintain in the proper office a lease bond in the
amount of $4,000,000. The Authorized Officer may require an increase in this
amount when additional coverage is determined appropriate.

 

Sec. 4. DILIGENCE - This lease is subject to the conditions of diligent
development and continued operation, except that these conditions are excused
when operations under the lease are interrupted by strikes, the elements, or
casualties not attributable to the Lessee. The Lessor, in the public interest,
may suspend the condition of continued operation upon payment of advance
royalties in accordance with the regulations in existence at the time of the
suspension. Lessee must submit an operation and reclamation plan for the BLM’s
approval pursuant to 30 U.S.C.207(c) prior to conducting any development or
mining operations or taking any other action on the leasehold which might cause
a significant disturbance of the environment.

 

The Lessor reserves the power to assent to or order the suspension of the terms
and conditions of this lease in accordance with, inter alia, Section 39 of the
Mineral Leasing Act, 30 U.S.C. 209.

 

Sec. 5. LOGICAL MINING UNIT (LMU) - Either upon approval by the Lessor of the
Lessee’s application or at the direction of the Lessor, this lease will become
an LMU or part of an LMU, subject to the provisions set forth in the
regulations.

 

The stipulations established in an LMU approval in effect at the time of LMU
approval or modification will supersede the relevant inconsistent terms of this
lease so long as the lease remains committed to the LMU. If the LMU of which
this lease is a part is dissolved, the lease shall then be subject to the lease
terms which would have been applied if the lease had not been included in an
LMU.

 

Sec. 6. DOCUMENTS, EVIDENCE AND INSPECTION - At such times and in such form as
Lessor may prescribe, Lessee must furnish detailed statements showing the
amounts and quality of all products removed and sold from the lease, the
proceeds therefrom, and the amount used for production purposes or unavoidably
lost.

 

Lessee must keep open at all reasonable times for the inspection of any duly
authorized officer of Lessor, the leased premises and all surface and
underground improvements, works, machinery, ore stockpiles, equipment, and all
books, accounts, maps, and records relative to operations, surveys, or
investigations on or under the leased lands.

 

2

--------------------------------------------------------------------------------


 

Lessee must allow Lessor access to and copying of documents reasonably necessary
to verify Lessee compliance with terms and conditions of the lease.

 

While this lease remains in effect, information obtained under this section will
be closed to inspection by the public in accordance with the Freedom of
Information Action (5 U.S.C. 552).

 

Sec. 7. DAMAGES TO PROPERTY AND CONDUCT OF OPERATIONS - Lessee must comply at
its own expense with all reasonable orders of the Secretary, respecting diligent
operations, prevention of waste, and protection of other resources.

 

Lessee must not conduct exploration operations, other than casual use, without
an approved exploration plan. All exploration plans prior to the commencement of
mining operations within an approved mining permit area must be submitted to the
authorized officer.

 

Lessee must carry on all operations in accordance with approved methods and
practices as provided in the operating regulations, having due regard for the
prevention of injury to life, health, or property, and prevention of waste,
damage or degradation to any land, air, water, cultural, biological, visual, and
other resources, including mineral deposits and formations of mineral deposits
not leased hereunder, and to other land uses or users. Lessee must take measures
deemed necessary by Lessor to accomplish the intent of this lease term. Such
measures may include, but are not limited to, modification to proposed siting or
design of facilities, timing of operations, and specifications of interim and
final reclamation procedures. Lessor reserves to itself the right to lease,
sell, or otherwise dispose of the surface or other mineral deposits in the lands
and the right to continue existing uses and to authorize future uses upon or in
the leased lands, including issuing leases for mineral deposits not covered
hereunder and approving easements or rights-of-way. Lessor must condition such
uses to prevent unnecessary or unreasonable interference with rights of Lessee
as may be consistent with concepts of multiple use and multiple mineral
development.

 

Sec. 8 PROTECTION OF DIVERSE INTERESTS, AND EQUAL OPPORTUNITY - Lessee must: pay
when due all taxes legally assessed and levied under the laws of the State or
the United States; accord all employees complete freedom of purchase; pay all
wages at least twice each month in lawful money of the United States; maintain a
safe working environment in accordance with standard industry practices;
restrict the workday to not more than 8 hours in any one day for underground
workers, except in emergencies; and take measures necessary to protect the
health and safety of the public. No person under the age of 16 years should be
employed in any mine below the surface. To the extent that laws of the State in
which the lands are situated are more restrictive than the provisions in this
paragraph, then the State laws apply.

 

Lessee will comply with all provisions of Executive Order No. 11246 of
September 24, 1965, as amended, and the rules, regulations, and relevant orders
of the Secretary of Labor. Neither Lessee nor Lessee’s subcontractors should
maintain segregated facilities.

 

Sec. 9. (a) TRANSFERS
(Check the appropriate space)

 

x          This lease may be transferred in whole or in part to any person,
association or corporation qualified to hold such lease interest.

 

o            This lease may be transferred in whole or in part to another public
body, or to a person who will mine the coal on behalf of, and for the use of,
the public body or to a person who for the limited purpose of creating a
security interest in favor of a lender agrees to be obligated to mine the coal
on behalf of the public body.

 

o            This lease may only be transferred in whole or in part to another
small business qualified under 13 CFR 121.

 

Transfers of record title, working or royalty interest must be approved in
accordance with the regulations.

 

(b) RELINQUISHMENTS - The Lessee may relinquish in writing at any time all
rights under this lease or any portion thereof as provided in the regulations.
Upon Lessor’s acceptance of the relinquishment, Lessee will be relieved of all
future obligations under the lease or the relinquished portion thereof,
whichever is applicable.

 

Sec. 10. DELIVERY OF PREMISES, REMOVAL OF MACHINERY, EQUIPMENT, ETC. - At such
time as all portions of this lease are returned to Lessor, Lessee must deliver
up to Lessor the land leased, underground timbering, and such other supports and
structures necessary for the preservation of the mine workings on the leased
premises or deposits and place all workings in condition for suspension or
abandonment. Within 180 days thereof, Lessee must remove from the premises all
other structures, machinery, equipment, tools, and materials that it elects to
or as required by the authorized officer. Any such structures, machinery,
equipment, tools, and materials remaining on the leased lands beyond 180 days,
or

 

3

--------------------------------------------------------------------------------


 

approved extension thereof, will become the property of the Lessor, but Lessee
may either remove any or all such property or shall continue to be liable for
the cost of removal and disposal in the amount actually incurred by the Lessor.
If the surface is owned by third parties, Lessor will waive the requirement for
removal, provided the third parties do not object to such waiver. Lessee must,
prior to the termination of bond liability or at any other time when required
and in accordance with all applicable laws and regulations, reclaim all lands
the surface of which has been disturbed, dispose of all debris or solid waste,
repair the offsite and onsite damage caused by Lessee’s activity or activities
incidental thereto, and reclaim access roads or trails.

 

Sec. 11. PROCEEDINGS IN CASE OF DEFAULT -If Lessee fails to comply with
applicable laws, existing regulations, or the terms, conditions and stipulations
of this lease, and the noncompliance continues for 30 days after written notice
thereof, this lease will be subject to cancellation by the Lessor only by
judicial proceedings. This provision will not be construed to prevent the
exercise by Lessor of any other legal and equitable remedy, including waiver of
the default. Any such remedy or waiver will not prevent later cancellation for
the same default occurring at any other time.

 

Sec. 12. HEIRS AND SUCCESSORS-IN-INTEREST - Each obligation of this lease will
extend to and be binding upon, and every benefit hereof shall inure to, the
heirs, executors, administrators, successors, or assigns of the respective
parties hereto.

 

Sec. 13. INDEMNIFICATION — Lessee must indemnify and hold harmless the United
States from any and all claims arising out of the Lessee’s activities and
operations under this lease.

 

Sec. 14. SPECIAL STATUTES - This lease is subject to the Clean Water Act (33
U.S.C. 1252 et seq.); the Clean Air Act (42 U.S.C. 4274 et seq.), and to all
other applicable laws pertaining to exploration activities, mining operations
and reclamation, including the Surface Mining Control and Reclamation Act of
1977 (30 U.S.C. 1201 et seq.).

 

Sec. 15. SPECIAL STIPULATIONS - In addition to observing the general obligations
and standards of performance set out in the current regulations, the lessee
shall comply with and be bound by the following special stipulations.

 

These stipulations are also imposed upon the lessee’s agents and employees. The
failure or refusal of any of these persons to comply with these stipulations
shall be deemed a failure of the lessee to comply with the terms of the lease.
The lessee shall require his agents, contractors and subcontractors involved in
activities concerning this lease to include these stipulations in the contracts
between and among them. These stipulations may be revised or amended, in
writing, by the mutual consent of the lessor and the lessee at any time to
adjust to changed conditions or to correct an oversight.

 

(a) CULTURAL RESOURCES - (1) Before undertaking any activities that may disturb
the surface of the leased lands, the lessee shall conduct a cultural resource
intensive field inventory in a manner specified by the Authorized Officer of the
BLM or of the surface managing agency, if different, on portions of the mine
plan area and adjacent areas, or exploration plan area, that may be adversely
affected by lease-related activities and which were not previously inventoried
at such a level of intensity. The inventory shall be conducted by a qualified
professional cultural resource specialist (i.e., archeologist, historian,
historical architect, as appropriate), approved by the Authorized Officer of the
surface managing agency (BLM, if the surface is privately owned), and a report
of the inventory and recommendations for protecting any cultural resources
identified shall be submitted to the Regional Director of the Western Region of
the Office of Surface Mining (the Western Regional Director), the Authorized
Officer of the BLM, if activities are associated with coal exploration outside
an approved mining permit area (hereinafter called Authorized Officer), and the
Authorized Officer of the surface managing agency, if different. The lessee
shall undertake measures, in accordance with instructions from the Western
Regional Director, or Authorized Officer, to protect cultural resources on the
leased lands. The lessee shall not commence the surface disturbing activities
until permission to proceed is given by the Western Regional Director or
Authorized Officer.

 

(2) Any existing Class III inventory report covering the lease area that has not
received federal agency review must be reviewed and accepted by the agency, site
National Registry of Historic Places (NRHP) eligibility determinations made, and
consultation with the State Historic Preservation Officer completed before any
surface disturbing activities take place.

 

(3)     Native American consultation is currently being conducted on cultural
resource sites 48CA3929, 48CO2934, 48CO2996, and 48CO2997. The lessee shall
protect these sites from lease-related activities until the consultation is
complete and potential mitigation measures can be implemented as part of an
approved mining and reclamation or exploration plan unless modified by mutual
agreement in consultation with the Tribal Historical Preservation Officer,
Tribal Chairman, or appointed Tribal Cultural Representative.

 

4

--------------------------------------------------------------------------------


 

(4)      The lessee shall protect all cultural resource properties that have
been determined eligible or unevaluated to the NRHP within the lease area from
lease-related activities until the cultural resource mitigation measures or site
evaluations can be implemented as part of an approved mining and reclamation or
exploration plan unless modified by mutual agreement in consultation with the
State Historic Preservation Officer.

 

(5)   The cost of conducting the inventory, preparing reports, and carrying out
mitigation measures shall be borne by the lessee.

 

(6)   If cultural resources are discovered during operations under this lease,
the lessee shall immediately bring them to the attention of the Western Regional
Director or Authorized Officer, or the Authorized Officer of the surface
managing agency, if the Western Regional Director is not available. The lessee
shall not disturb such resources except as may be subsequently authorized by the
Western Regional Director or Authorized Officer.

 

Within two (2) working days of notification, the Western Regional Director or
Authorized Officer will evaluate or have evaluated any cultural resources
discovered and will determine if any action may be required to protect or
preserve such discoveries. The cost of data recovery for cultural resources
discovered during lease operations shall be borne by the lessee unless otherwise
specified by the Authorized Officer of the BLM or of the surface managing
agency, if different.

 

(7)   All cultural resources shall remain under the jurisdiction of the United
States until ownership is determined under applicable law.

 

(b) PALEONTOLOGICAL RESOURCES - If paleontological resources, either large and
conspicuous, and/or of significant scientific value are discovered during mining
operations, the find will be reported to the Authorized Officer immediately.
Mining operations will be suspended within 250 feet of said find. An evaluation
of the paleontological discovery will be made by a BLM approved professional
paleontologist within five (5) working days, weather permitting, to determine
the appropriate action(s) to prevent the potential loss of any significant
paleontological value. Operations within 250 feet of such discovery will not be
resumed until written authorization to proceed is issued by the Authorized
Officer. The lessee will bear the cost of any required paleontological
appraisals, surface collection of fossils, or salvage of any large conspicuous
fossils of significant scientific interest discovered during the operations.

 

(c)   THREATENED, ENDANGERED, CANDIDATE, OR OTHER SPECIAL STATUS PLANT AND
ANIMAL SPECIES — (1) The lease area may now or hereafter contain plants,
animals, or their habitats determined to be threatened or endangered under the
Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq., or that have
other special status. The Authorized Officer may recommend modifications to
exploration and development proposals to further conservation and management
objectives or to avoid activity that will contribute to a need to list such
species or their habitat or to comply with any biological opinion issued by the
Fish and Wildlife Service for the proposed action. The Authorized Officer will
not approve any ground-disturbing activity that may affect any such species or
critical habitat until it completes its obligations under applicable
requirements of the Endangered Species Act. The Authorized Officer may require
modifications to, or disapprove a proposed activity that is likely to result in
jeopardy to the continued existence of a proposed or listed threatened or
endangered species, or result in the destruction or adverse modification of
designated or proposed critical habitat.

 

The lessee shall comply with instructions from the Authorized Officer of the
surface managing agency (BLM, if the surface is private) for ground disturbing
activities associated with coal exploration on federal coal leases prior to
approval of a mining and reclamation permit or outside an approved mining and
reclamation permit area. The lessee shall comply with instructions from the
Authorized Officer of the Office of Surface Mining Reclamation and Enforcement,
or his designated representative, for all ground-disturbing activities taking
place within an approved mining and reclamation permit area or associated with
such a permit.

 

(d)   MULTIPLE MINERAL DEVELOPMENT - Operations will not be approved which, in
the opinion of the Authorized Officer, would unreasonably interfere with the
orderly development and/or production from a valid existing mineral lease issued
prior to this one for the same lands.

 

(e)   OIL AND GAS/COAL RESOURCES - The BLM realizes that coal mining operations
conducted on Federal coal leases issued within producing oil and gas fields may
interfere with the economic recovery of oil and gas; just as Federal oil and gas
leases issued in a Federal coal lease area may inhibit coal recovery. BLM
retains the authority to alter and/or modify the resource recovery and
protection plans for coal operations and/or oil and gas operations on those
lands covered by Federal mineral leases so as to obtain maximum resource
recovery.

 

5

--------------------------------------------------------------------------------


 

(f) RESOURCE RECOVERY AND PROTECTION -Notwithstanding the approval of a resource
recovery and protection plan (R2P2) by the BLM, lessor reserves the right to
seek damages against the operator/lessee in the event (i) the operator/lessee
fails to achieve maximum economic recovery (MER) (as defined at 43 CFR
3480.0-5(21)) of the recoverable coal reserves or (ii) the operator/lessee is
determined to have caused a wasting of recoverable coal reserves. Damages shall
be measured on the basis of the royalty that would have been payable on the
wasted or unrecoverable coal.

 

The parties recognize that under an approved R2P2, conditions may require a
modification by the operator/lessee of that plan. In the event a coal bed or
portion thereof is not to be mined or is rendered unmineable by the operation,
the operator/lessee shall submit appropriate justification to obtain approval by
the Authorized Officer to lease such reserves unmined. Upon approval by the
Authorized Officer, such coal beds or portions thereof shall not be subject to
damages as described above. Further, nothing in this section shall prevent the
operator/lessee from exercising its right to relinquish all or a portion of the
lease as authorized by statute and regulation.

 

In the event the Authorized Officer determines that the R2P2, as approved, will
not attain MER as the result of changed conditions, the Authorized Officer will
give proper notice to the operator/lessee as required under applicable
regulations. The Authorized Office will order a modification if necessary,
identifying additional reserves to be mined in order to attain MER. Upon a final
administrative or judicial ruling upholding such an ordered modification, any
reserves left unmined (wasted) under that plan will be subject to damages as
described in the first paragraph under this section.

 

Subject to the right to appeal hereinafter set forth, payment of the value of
the royalty on such unmined recoverable coal reserves shall become due and
payable upon determination by the Authorized Officer that the coal reserves have
been rendered unmineable or at such time that the operator/lessee had
demonstrated an unwillingness to extract the coal.

 

The BLM may enforce this provision either by issuing a written decision
requiring payment of the Office of Natural Resources Revenue (ONRR) demand for
such royalties, or by issuing a notice of non-compliance. A decision or notice
of non-compliance issued by the lessor that payment is due under this
stipulation is appealable as allowed by law.

 

(g)     PUBLIC LAND SURVEY PROTECTION - The lessee will protect all survey
monuments, witness corners, reference monuments, and bearing trees against
destruction, obliteration, or damage during operations on the lease areas. If
any monuments, corners or  accessories are destroyed, obliterated, or damaged by
this operation, the lessee will hire an appropriate county surveyor or
registered land surveyor to reestablish or restore the monuments, corners, or
accessories at the same locations, using the surveying procedures in accordance
with the “Manual of Surveying, Instructions for the Survey of the Public Lands
of the United States.” The survey will be recorded in the appropriate county
records, with a copy sent to the Authorized Officer.

 

(h)   PUBLIC ROAD RIGHT-OF-WAY AND BUFFER ZONE - No mining activity of any kind
may be conducted within the Converse County Road 37 right-of-way and its
associated 100-foot buffer zone while the public road remains in its current
(2008) location. The lessee shall recover all legally and economically
recoverable coal from al leased lands not within the foregoing right-of-way and
associated buffer zone. If a permit is obtained to relocate the public road and
it is approved by the appropriate authority, the lessee shall recover all
legally and economically recoverable coal from all leased lands within the
foregoing right-of-way and associated buffer zone. The lessee shall pay all
royalties on any legally and economically recoverable coal which it fails to
mine without the written permission of the Authorized Officer.

 

 

Antelope Coal LLC

 

THE UNITED STATES OF AMERICA

 

 

 

By:

/s/ Bruce E Jones

 

By:

/s/ Duane Spencer

 

(Signal of Lessee)

 

 

(Signing Officer)

 

 

 

Senior Vice President, Technical Services

 

Deputy State Director, Lands and Minerals

(Title)

 

(Title)

 

 

 

1-26-2018

 

FEB 28 2018

(Date)

 

(Date)

 

Title 18 U.S.C. Section 1001, makes it a crime for any person knowingly and
willfully to make to any department or agency of the United States any false,
fictitious or fraudulent statements or representations as to any matter within
its jurisdiction.

 

6

--------------------------------------------------------------------------------


 

NOTICE FOR LANDS OF THE NATIONAL FOREST SYSTEM
UNDER JURISDICTION OF DEPARTMENT OF AGRICULTURE

 

R2-FS-2820-13 (92)

 

Serial No. WYW177903

 

The permittee/lessee must comply with all the rules and regulations of the
Secretary of Agriculture set forth at Title 36, Chapter II, of the Code of
Federal Regulations governing the use and management of the National Forest
System (NFS) when not inconsistent with the rights granted by the Secretary of
Interior in the permit. The Secretary of Agriculture’s rules and regulations
must be complied with for (1) all use and occupancy of the NFS prior to approval
of an exploration plan by the Secretary of the Interior, (2) uses of all
existing improvements, such as forest development roads, within and outside the
area permitted by the Secretary of the Interior, and (3) use and occupancy of
the NFS not authorized by an exploration plan approved by the Secretary of the
Interior.

 

All matters related to this stipulation are to be addressed to:

 

Forest Supervisor

Medicine Bow-Routt National Forests & Thunder Basin National Grassland

2468 Jackson Street

Laramie, WY 82070

307-745-2300

who is the authorized representative of the Secretary of Agriculture.

 

NOTICE

 

CULTURAL AND PALEONTOLOGICAL RESOURCES - The FS is responsible for assuring that
the leased lands are examined to determine if cultural resources are present and
to specify mitigation measures. Prior to undertaking any surface-disturbing
activities on the lands covered by this lease, the lessee or operator, unless
notified to the contrary by the FS, shall:

 

1.              Contact the FS to determine if a site specific cultural resource
inventory is required. If a survey is required, then:

 

2.              Engage the services of a cultural resource specialist acceptable
to the FS to conduct a cultural resource inventory of the area of proposed
surface disturbance. The operator may elect to inventory an area larger than the
area of proposed disturbance to cover possible site relocation which may result
from environmental or other considerations. An acceptable inventory report is to
be submitted to the FS for review and approval at the time a surface disturbing
plan of operation is submitted.

 

7

--------------------------------------------------------------------------------


 

3.         Implement mitigation measures required by the FS and BLM to preserve
or avoid destruction of cultural resource values. Mitigation may include
relocation of proposed facilities, testing, salvage, and recordation or other
protective measures. All costs of the inventory and mitigation will be borne by
the lessee or operator, and all data and materials salvaged will remain under
the jurisdiction of the U.S. Government as appropriate.

 

The lessee or operator shall immediately bring to the attention of the FS and
BLM any cultural or paleontological resources or any other objects of scientific
interest discovered as a result of surface operations under this lease, and
shall leave such discoveries intact until directed to proceed by FS and BLM.

 

ENDANGERED OR THREATENED SPECIES - The FS is responsible for assuring that the
leased land is examined prior to undertaking any surface-disturbing activities
to determine effects upon any plant or animal species listed or proposed for
listing as endangered or threatened, or their habitats. The findings of this
examination may result in some restrictions to the operator’s plans or even
disallow use and occupancy that would be in violation of the Endangered Species
Act of 1973 by detrimentally affecting endangered or threatened species or their
habitats.

 

The lessee/operator may, unless notified by the FS that the examination is not
necessary, conduct the examination on the leased lands at his discretion and
cost. This examination must be done by or under the supervision of a qualified
resource specialist approved by the FS. An acceptable report must be provided to
the FS identifying the anticipated effects of a proposed action on endangered or
threatened species or their habitats.

 

/s/ Bruce E. Jones

 

Signature of License Permittee/Lessee

 

 

8

--------------------------------------------------------------------------------

 